Citation Nr: 1111036	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  08-16 762	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for a right hip disorder, status post hip replacement, as secondary to a service-connected disability.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1967 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in December 2006.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  The Court has held that "[a] private medical opinion may not be discounted solely because the opining physician did not review the claims file."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The level of training, education, and experience of the person conducting the examination is a factor that, if the Board affords more or less weight to the report because of that reason, must be thoroughly explained in its decision.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996)).

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  VA regulations provide that a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2010).  VA will not concede, however, that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

In this case, the Veteran contends that he has a right hip disorder that developed as a result of a service-connected disability.  VA records show service connection is established for left knee arthritis, status post arthroscopic debridement, assigned a 10 percent rating, and pes planus of the right foot, assigned a 10 percent rating.  The medical evidence includes a July 2007 statement from M.J.G., M.D., the Veteran's private orthopedic surgeon, who found the Veteran's hip pain was related to his "knee problems as he has had difficulty walking for quite some time" and that it was "[m]ost likely the knee problem has aggravated a dormant condition in the hips" requiring a total hip replacement.  In an earlier medical record dated in June 2006, Dr. M.J.G. stated that because of the Veteran's knees, the Veteran felt that the way he was walking had put increased strain on both hips.  Dr. M.J.G. stated that over time it may have increased his chance of osteoarthritis of the hips.  He doubted that it had totally caused his hip pain, but it certainly could have aggravated the osteoarthritis in the Veteran's hip and contributed, to a certain extent, to his need for hip replacement surgery.  

However, in a February 2008 VA medical opinion, the VA physician found that it was less likely that the Veteran's mild narrowing of the hip joints, right greater than left, was due to his left knee disability and that the left hip disorder was not caused or permanently aggravated by the left knee disability.  It was the opinion of the VA examiner that it was more likely the Veteran's hip disease was due to his 33 years as a letter carrier for the United States Postal Service with symptoms beginning three to four years earlier.  

In statements in support of his claim the Veteran asserted that the opinion of Dr. M.J.G., identified as a board certified orthopedic surgeon, should be accepted over the opinions of the VA physician.  He also provided information indicating that the VA physician, the November 2007 and February 2008 VA examiner, had agreed to voluntarily limit his medical practice as a result of medical licensing disciplinary action, and that his medical specialties were cardiothoracic and vascular surgery.  

Although the Board finds no merit to the Veteran's implied assertion that the VA physician was not competent to render the provided etiology opinion, the conflicting etiology opinions in this case require further development as there are deficiencies with respect to both opinions.  It is significant to note, however, that the VA examiner did not consider the extent, if any, to which the Veteran's service-connected right foot pes planus disability may have contributed to the right hip disorder and that Dr. M.J.G. failed to provide an adequate rationale for his provided opinion.  Specifically, Dr. M.J.G. did not identify the "dormant condition" of the hips believed to have been aggravated and it is unclear if his reference to "knee problems" and difficulty walking may be attributed to the service-connected left knee disability as opposed to the nonservice-connected right knee disorder.  The Board notes further, that the Veteran was provided with the medical records contained in his claims folder in order to provide such records to Dr. M.J.G. as requested by the Veteran's representative as the basis of Dr. M.J.G.'s opinion was unclear.  However, the Veteran indicated in correspondence dated in January 2009 that Dr. M.J.G felt that his past statement concerning the Veteran's right hip should be all that is needed and that no further statement was necessary.  

Based on foregoing, the Board finds an additional medical examination is required for an adequate determination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and/or non-VA, who have provided treatment pertinent to the issue on appeal.  After the Veteran has signed any appropriate releases all identified pertinent records should be obtained and associated with the claims folder.  Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for a VA examination, by an orthopedic specialist, if feasible, for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that a right hip disorder was either proximately due to or, in the alternative, was aggravated by his service-connected left knee arthritis, status post arthroscopic debridement, and/or pes planus of the right foot disabilities.  If aggravation is found, the examiner should to the extent possible offer an opinion as to the approximate baseline level of severity of the right hip disability (i.e., pathology, nature, frequency, and degree of severity of symptoms) existing prior to the onset of aggravation, and the level of severity of the disability after aggravation occurred.  All indicated tests and studies are to be performed.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  The physician should summarize the pertinent medical evidence of record and reconcile any opinion provided with the July 2007 opinion of Dr. M.J.G. and the February 2008 VA medical opinion.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


